Citation Nr: 0627120	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  99-11 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
the veteran's cervical spine strain.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's lumbosacral strain for the period 
prior to March 13, 2000.  

3.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's lumbosacral strain for the period 
on and after March 14, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from June 1974 to May 1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Detroit, Michigan, Regional Office (RO) which denied a 
compensable evaluation for the veteran's lumbar and cervical 
spine strain.  In September 2000, the RO recharacterized the 
veteran's spinal disability as cervical spine strain 
evaluated as noncompensable and lumbosacral strain evaluated 
as 10 percent disabling for the period from June 4, 1998, to 
March 13, 2000, and as 20 percent disabling for the period on 
and after March 14, 2000.  

The issues of the veteran's entitlement to an evaluation in 
excess of 10 percent for her lumbosacral strain for the 
period prior to March 13, 2000, and an evaluation in excess 
of 20 percent for her lumbosacral strain for the period on 
and after March 14, 2000 are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on her part.  

In November 2001 the veteran submitted a claim of entitlement 
to a total rating for compensation purposes based on 
individual unemployability.  It appears that the RO has not 
had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (2005).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2005).  


FINDINGS OF FACT

1.  Neither the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003) nor 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2005) are more favorable to the veteran's claim for a 
compensable evaluation for cervical spine strain.  

2.  The veteran's cervical spine strain has been shown to be 
manifested by no more than active and passive cervical spine 
ranges of motion of forward flexion to 30 degrees, extension 
to 30 degrees, lateral flexion to 15 degrees, bilaterally, 
and rotation to 50 degrees, bilaterally; minimal C4-5 
spondylosis; no upper extremity neurological deficits; and no 
muscle spasm or atrophy.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation, but not greater, 
for the veteran's cervical spine strain have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.71a, Diagnostic Code 5237 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim of entitlement to an increased evaluation for 
her cervical spine disability, the Board observes that the RO 
issued a VCAA notice to the veteran in October 2002 which 
informed her of the evidence needed to support her claim; 
what actions she needed to undertake; and how the VA would 
assist her in developing her claim.  The veteran was 
specifically informed that she should submit any relevant 
evidence in her possession.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded several VA examinations for 
compensation purposes.  The examination reports are of 
record.  All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was provided only with notice of what type of 
evidence was needed to substantiate her claim for an 
increased evaluation.  However, she was not informed of the 
type of evidence necessary to establish an effective date for 
an increased evaluation for her service-connected cervical 
spine disability.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision given the 
favorable outcome below.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  


II.  Historical Review

The veteran's service medical records indicate that she fell 
over the back of a couch in November 1978 and injured her 
upper back and neck.  In January 1980, the RO established 
service connection for traumatic lumbar and cervical strain 
residuals and assigned a noncompensable evaluation for that 
disability.  In September 2000, the RO, in pertinent part, 
recharacterized the veteran's service-connected spinal 
disorder as cervical spine strain evaluated as noncompensable 
and lumbosacral strain evaluated as 10 percent disabling for 
the period from June 4, 1998, to March 13, 2000, and as 20 
percent disabling for the period on and after March 14, 2000.  


III.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  On and before 
September 26, 2003, the rating schedule directed that slight 
limitation of motion of the cervical segment of the spine 
warranted a 10 percent evaluation.  A 20 percent evaluation 
required moderate limitation of motion.  A 30 percent 
evaluation required severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003).  

On September 26, 2003, the Secretary of the VA again amended 
the portions of the Schedule For Rating Disabilities 
applicable to cervical spine strain and other spine and back 
disorders.  Under the amended rating schedule, cervical spine 
strain is to be evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2005).  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 10 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires either 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of the cervical 
spine of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for either unfavorable ankylosis of the entire 
cervical spine; forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  

In a precedent opinion dated April 10, 2000, the General 
Counsel of the VA concluded that when a provision of the 
rating schedule is amended while a claim for an increased 
evaluation under that provision is pending, the Board should 
first determine whether the amended regulation is more 
favorable to the veteran.  If so, the retroactive application 
of the amended regulation is governed by 38 U.S.C.A. 
§ 5110(g) (West 2002) which provides that the VA may award an 
increased evaluation based on a change in the regulation 
retroactive to, but no earlier than, the effective date of 
the amended regulation.  In such situations, the Board should 
apply the prior version of the regulation for the period 
prior to the amendment and utilize the amended regulation for 
the period on and after the effective date.  VAOPGPREC 3-2000 
(Apr. 10, 2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005).  

At an October 1998 VA examination for compensation purposes, 
the veteran exhibited a cervical spine range of motion of 
forward flexion to 30 degrees, extension to 30 degrees, 
lateral flexion to 25 degrees, bilaterally, and rotation to 
50 degrees, bilaterally; no upper extremity neurological 
deficit; and no muscle spasm or atrophy.  Contemporaneous 
X-ray studies of the cervical spine were found to be 
"essentially normal."  

In her May 1999 Appeal to the Board (VA Form 9), the veteran 
conveyed that she experienced constant back pain which 
necessitated the use of pain medication and muscle relaxers.  

At a March 2000 VA examination for compensation purposes, the 
veteran was reported to exhibit cervical spine movements 
which were "within normal limits and pain free."  X-ray 
studies of the cervical spine were reported to reveal minimal 
osteoarthritic changes.  The VA examiner commented that there 
was "no evidence of cervical strain at this time."  

An October 2001 physical evaluation from Peter Anderson, 
D.C., conveys that the veteran exhibited "73% of normal" 
motion of the cervical spine.  Clinical documentation from 
Robert E. M. Ho, M.D., dated in October 2001 conveys that the 
veteran complained of cervical spine pain.  She reported that 
she was involved in an August 2001 motor vehicle accident and 
subsequently experienced neck and right shoulder pain.  The 
veteran was diagnosed with "post-August 2001 motor vehicle 
accident with onset cervical radiculopathy."  

At a June 2005 VA examination for compensation purposes, the 
veteran complained of progressive and intermittent neck 
stiffness.  On examination of the cervical spine, the veteran 
exhibited a range of motion of forward flexion to 30 degrees, 
extension to 30 degrees, lateral flexion to 15 degrees, 
bilaterally, and rotation to 50 degrees, bilaterally; no 
upper extremity neurological deficit; and no muscle spasm or 
atrophy.  Contemporaneous X-ray studies of the cervical spine 
revealed minimal C4-5 spondylosis.  The veteran was diagnosed 
with minimal cervical spondylosis "with mild limitation of 
motion without any neurological deficit."  The VA examiner 
commented that "it is my opinion that it is as likely as not 
that the additional chronic acquired cervical spine disorder 
is causally related to the service-connected condition."  

The Board has reviewed the evidence of record including the 
veteran's written statements on appeal.  The veteran's 
cervical spine disability has been objectively shown on 
repeated VA orthopedic evaluation to be productive of no more 
than a range of motion of the cervical spine of forward 
flexion to 30 degrees, extension to 30 degrees, lateral 
flexion to 15 degrees, bilaterally, and rotation to 50 
degrees, bilaterally; minimal C4-5 spondylosis; no upper 
extremity neurological deficit; and no muscle spasm or 
atrophy.  While the veteran sustained a neck injury in a 
post-service motor vehicle accident, the examiner at the June 
2005 VA examination for compensation purposes attributed the 
veteran's current cervical spine impairment wholly to her 
service-connected disability.  Such findings merit assignment 
of at least a 20 percent evaluation under the provisions of 
either 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003) or 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2005).  

The Board recognizes that the veteran's cervical spine 
disability is productive of significant functional cervical 
spine limitation of motion.  However, in the absence of 
objective findings consistent with either actual or 
functional severe cervical spine limitation of motion; 
limitation of forward flexion of the cervical spine to 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine, the Board finds that a 20 percent evaluation 
and no more is warranted for the veteran's cervical spine 
strain.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5237 (2005)


ORDER

A 20 percent evaluation, but not greater, for the veteran's 
cervical spine strain is granted subject to the laws and 
regulations governing the award of monetary benefits.  


REMAND

In its December 2004 Remand instructions, the Board directed 
that the veteran was to be afforded an additional VA 
examination for compensation purposes which encompassed the 
lumbar spine.  The RO was to thereafter readjudicate the 
veteran's claim of entitlement to increased evaluations for 
her lumbosacral strain and to adjudicate "any inferred 
secondary service connection claims" with express 
consideration of the provisions of 38 C.F.R. § 3.310(a) and 
the Court's holding in Allen v. Brown, 7 Vet. App. 439 
(1995).  

In reviewing the report of the resulting June 2005 VA 
examination for compensation purposes, the Board notes that 
the veteran was diagnosed with lumbosacral spine degenerative 
disc disease, spondylolisthesis, and spondylolysis.  While 
determining that the veteran's lumbosacral spine degenerative 
disc disease, spondylolisthesis, and spondylolysis were 
neither etiologically related to nor increased in severity as 
a result of her service-connected lumbosacral strain, the 
examiner advanced no findings as to whether the disabilities 
were etiologically related to the veteran's inservice fall 
and associated back trauma.  After receipt of the examination 
report, the RO did not adjudicate the issue of service 
connection for lumbosacral spine degenerative disc disease, 
spondylolisthesis, and spondylolysis.  The Court has held 
that the RO's compliance with the Board's remand instructions 
is neither optional nor discretionary.  Stegall v. West, 11 
Vet. App. 268 (1998).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish an effective date for an increased 
evaluation for her chronic lumbar spine disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA as to the 
veteran's claim of entitlement to 
increased evaluations for her lumbosacral 
spine disability is completed.  All 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2005) must be fully met.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of her service-connected chronic 
lumbosacral spine disability.  All 
indicated tests and studies must be 
accomplished and the findings then 
reported in detail.  
The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
chronic lumbosacral spine degenerative 
disc disease, spondylolisthesis, 
spondylolysis, and any identified chronic 
lumbosacral spine disability had its 
onset during active service; is in any 
other way causally related to active 
service; and/or is etiologically related 
to and/or increased in severity beyond 
its natural progression due to her 
service-connected lumbosacral strain?  

Send the claims folders to the examiner 
for review of pertinent documents.  The 
examination report should specifically 
state that such a review was conducted.  

3.  Then readjudicate the issues of an 
evaluation in excess of 10 percent for 
the veteran's lumbosacral strain for the 
period prior to March 13, 2000 and an 
evaluation in excess of 20 percent for 
her lumbosacral strain for the period on 
and after March 14, 2000, and adjudicate 
the issue of service connection for a 
chronic lumbosacral spine disorder to 
include degenerative disc disease, 
spondylolisthesis, and spondylolysis with 
express consideration of the provisions 
of 38 C.F.R. § 3.310(a) (2005) and the 
Court's holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefits sought 
on appeal remain denied, the veteran and 
her accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


